DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 2/8/2021, to claims 1, 2, 3, 5, 7, 8 acknowledged by Examiner. Additionally, applicant canceled claims 9-11 and added claims 12-23.
Claims 1-8 and 12-23 are now pending.
Response to Arguments
First argument:
Applicant asserts that the new amendments for claim 1 in regards to a frame enclosing an opening, the opening configured to receive a user’s head and a first support material on a part of the strap and frame covering the opening (remarks page 8-10) overcome the rejection of record because the frame is U-shaped and not enclosed at the top and the first support material will not cover the opening.
Examiner’s Response:
	Applicant’s arguments filed on 2/8/2021 have been fully considered but they are not persuasive. 
	Although the amendments to claim 1 have changed the scope of the claimed subject matter, it is the Examiner’s position that O’Dell still anticipates at least claim 1 under a different interpretation of O’Dell. For example, O’Dell discloses a frame 30 enclosing an opening O (u-shaped open space directly above an inner side of the frame, see annotated figure below). Enclose can be defined as to close in 
    PNG
    media_image1.png
    231
    281
    media_image1.png
    Greyscale
subject (Col 5 lines 21-25). A first support material 46 is on a part of the strap 47 and frame covering the opening because the strap wraps around the first support material and the first support material is inserted into the frame so it will cover the opening (Col 5 lines 60-63, Fig 2). 
Examiner’s Notes
	Examiner acknowledges resolution of objections to the Abstract, Specification Drawings and Claims.
Examiner acknowledges resolution of 101 and 112d issues.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0029, “12and” should be “12 and”
In paragraph 0032, “11of” should be “11 of”
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the neck support comprising a case or covering of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claim 3 is objected to because of the following informalities: in order to maintain consistency and clarity throughout the claims, “a front side” should be “the front side” because a front side was previously introduced in claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Dell et al. hereinafter O’Dell (US 4,400,820 A).
Regarding claim 1, O’Dell discloses a neck support 16 (Fig 2 and Fig 3, Col. 2, line 55-60 head holder 16 which inherently supports the neck as seen in fig. 1) comprising: a frame 30 (frame is defined as: a structure for admitting or enclosing something [https://www.dictionary.com/browse/frame?s=t] and since receptacle 30 admits and encloses a head and neck of the patient, 30 is construed to be a frame) enclosing an opening O (u-shaped open space right above a front side of the frame, enclose can be defined as to close in [https://www.merriam-webster.com/dictionary/enclosing] so the frame 30 which closes in opening O on the sides is construed to be enclosing opening O, see annotated Fig 2A below [reproduction of O’Dell Fig 2]), the frame 30 having an outer perimeter (edges of frame 30), a front side 30F (the top side of receptacle 30 receiving the head is construed to be the front side), a back side 30B (the side opposite to the top side is construed to be the back 
    PNG
    media_image2.png
    293
    283
    media_image2.png
    Greyscale
side) and a lower portion 34 (see annotated Fig 2A below), the opening being configured to receive a user's head (the U-shaped space created by the frame 30 is 
Regarding claim 2, O’Dell further discloses, a second support material 55 (liner/insert 55 is a spongy resilient material, col. 6, lines 20-35) contacting the first support material, the notch or the frame (Col 7 line 36-40, Fig 5).
Regarding Claim 3, O’Dell further discloses, wherein the first support material 46 is arranged on the front side 30F (the top side of receptacle 30 receiving the head is 
Regarding claim 4, O’Dell further discloses, wherein the second support material 55 is arranged on top of the first material 46 (liner 55 sits inside and on top of sheet 46 Col. 6, line 20-26) and the second support material 55 covers less area than the first support material 46 (liner 55 has a smaller area than the sheet 46 because of the notches 59, 60 so liner 55 covers less area of receptacle 30 as compared to sheet 46  (Col. 6, line 35-37, fig. 2).
Regarding claim 5, O’Dell further discloses, wherein the second support material 55 extends beyond the lower portion 34 of the frame 30 (liner 55 is above and more distant than the lower portion 34 so it extends beyond the lower portion of the frame 34 (see https://www.dictionary.com/browse/beyond wherein beyond is defined as: more distant than and superior to or above). 
Regarding claim 6, O’Dell further discloses, wherein the second support material 55 is thicker (liner 55 is spongy and has sufficient durometer to maintain shape) than the first support material 46 (col. 5, lines 65-68, sheet 46 is thin) (Fig. 2 evidences how liner 55 due to its spongy structure is thicker than the thin sheet 46).
Regarding claim 7, O’Dell further discloses, wherein the strap 47 creates a hammock or sling in the opening with respect to the frame 30 (strap 47 creates a hammock by forming a U-shape between the two side walls 32 and 33 of the frame 30 in the opening O when the first support 46 is fitted in the frame 30 so the strap covers part of the opening, see phantom line of strap 47 in fig. 2), the hammock or sling being 
Regarding claim 8, O’Dell further discloses, wherein the vertebrae include at least two C1 to C6 vertebrae (the neck support is capable of supporting the neck, which includes the C1 to C6 vertebrae so at least two C1 to C6 are supported as (Col. 2, line 55-59, Fig 3)).
Regarding claim 12, O’Dell further discloses, wherein the frame 30 and the opening O are sized so the frame 30 and the opening are capable of supporting a user's head within the outer perimeter of the frame (Fig 3 and Fig 4).
Claims 1, 13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Thomson (US 9375105 B2).
Regarding claim 1, Thomson discloses a neck support 10 (headband 10, Col 2 lines 4-6) comprising: a frame 68 (cushions 68, a frame can be defined as a structure made for admitting, enclosing or supporting something [https://www.merriam-webster.com/dictionary/frame] so the cushions that are curved to fit the contours of the head and provide support to a user’s head as part of the headband [Col 5 lines 4-14] is construed to be a frame, Fig 19) enclosing an opening (open area above curved surfaces 72, enclose can be defined as to close in [https://www.merriam-webster.com/dictionary/enclosing] so the cushions with a curved surface that closes in part of the opening on the bottom encloses the opening, Fig 19), the frame 68 having an outer perimeter (edges of 68), a front side 72 (curved surface 72), a back side 70 (flat surface 70) and a lower portion (area of the cushion with flat surface 70, Fig 19), the opening (open area above curved surfaces 72) being configured to receive a user’s 
Regarding claim 13, Thomson further discloses wherein the first support material 66 extends across the notch (Fig 19).
Regarding claim 16, Thomson further discloses wherein the first support material, the notch and the strap are configured to support the user’s vertebrae and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US 20140026323 A1) in view of Slater (US 20060258968 A1).
Regarding claim 1, Bowers discloses a neck support 100 (support device 100, paragraph 0002, Fig 4A, Fig 4B) comprising: a frame 150 (second layer 150, a frame can be defined as a structure made for admitting, enclosing or supporting something [https://www.merriam-webster.com/dictionary/frame] so the second layer which surrounds opening 170 and provides support to a user’s head [paragraph 0021, 0023] is construed to be a frame, Fig 2) enclosing an opening 170 (Fig 2), the frame 150 having an outer perimeter (outer edges of 150 that form the rectangular outline of the frame), a front side 158 (top side 158), a back side 160 (bottom 160) and a lower portion 152 
    PNG
    media_image3.png
    257
    428
    media_image3.png
    Greyscale
[https://www.lexico.com/en/definition/notch] so the indentation like tapered sidewall is construed to be a notch [paragraph 0021], Fig 2) in the lower portion of the frame 152 (see annotated Fig 2B); and a first support material 110 (first layer 110) on a part of the frame 150 covering the opening 170 (Fig 1), the first support material 110, the notch 172L configured to support a user’s vertebrae and head (indentation 120 of the first support material receives the user’s head [paragraph 0017] and the notch receives part of the neck providing support to the head and vertebrae, paragraph 0006, Fig 4A, Fig 4B).
Bowers does not disclose a neck support wherein a strap is connected to the frame and extending across the opening and a first support material on a part of the strap, the strap configured to support a user’s vertebrae and head.
Slater teaches an analogous neck supporting device (the device is secured to a user’s head which relieves pressure caused by gravity on the neck [paragraph 0019] and maintains the position of the head so the neck is supported in an upright position 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the neck support as disclosed by Bowers to include a strap connected to the frame and extending across the opening as taught by Slater in order to secure a user’s head in a proper position (Slater paragraph 0015). As combined, Bowers as modified by Slater discloses a first support material 110 on a part of the strap 18 (the strap wraps around the back of the frame 12 and is then secured around a user’s head [Slater paragraph 0015] so when it is wrapped around the back of the frame 150 which contacts the first support material 110 [Bowers Fig 1] the first support material will be on a part of the strap) and the strap configured to support a user’s vertebrae and head (the strap provides support to a user’s vertebrae and head by maintaining the proper position of the head on the head and neck support (Slater paragraph 0015).
Regarding claim 17, Bowers as modified by Slater discloses the invention as applied to claim 1 above.
As combined, Bowers further discloses wherein the frame 150 is rectangular, circular or oval (rectangular, paragraph 0018, Fig 1).
Regarding claim 18, Bowers as modified by Slater discloses the invention as applied to claim 1 above.
As combined, Bowers further discloses wherein the frame is made from a foam, inflatable or molded (shape memory foam, paragraph 0018)
Regarding claim 19, Bowers as modified by Slater discloses the invention as applied to claim 1 above.
As combined, Bowers further discloses wherein the first material 110 is configured to contact a back of a user’s head (paragraph 0017, Fig 1, Fig 4B).
Regarding claim 20, Bowers as modified by Slater discloses the invention as applied to claim 19 above.
Bower as modified by Slater does not disclose wherein the strap contacts the front side of the frame.
Slater further teaches an analogous neck supporting device (the device is secured to a user’s head which relieves pressure caused by gravity on the neck [paragraph 0019] and maintains the position of the head so the neck is supported in an upright position [paragraph 0015], Fig 1) wherein the strap contacts the front side (side of 20 shown in Fig 2) of the analogous frame 20 (Fig 2) providing means to be able to wrap around a user’s head and secure it in the user’s head in the right position (paragraph 0015). 

Regarding claim 21, Bowers as modified by Slater discloses the invention as applied to claim 19 above.
Bower as modified by Slater does not disclose wherein the strap and an amount of tension in the strap are adjustable.
Slater further teaches wherein the strap 18 and an amount of tension in the strap are adjustable (the strap can be made of nylon a flexible material and is adjustably secured with hook and loop fasteners [paragraph 0015] so the strap itself and the tension can vary based on where the free ends are secured, Fig 2) providing adjustable securing means (paragraph 0015) to accommodate users of different sizes and varying tightness based on user preference.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the strap as disclosed by Bowers as modified by Slater to be adjustable and to have the amount of tension in the straps to be adjustable as taught by Slater in order to provide adjustable securing means (paragraph 0015) to accommodate users of different sizes and to have varying tightness based on user preference. 
Regarding claim 22, Bowers as modified by Slater discloses the invention as applied to claim 19 above.
.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US 20140026323 A1) in view of Slater (US 20060258968 A1) in further view of Liu et al. hereinafter Liu (US 20150265075 A1).
Regarding claim 2, Bowers as modified by Slater discloses the invention as applied to claim 1 above. 
Bower as modified by Slater does not disclose a second support material contacting the first support material, the notch or the frame.
Liu teaches an analogous neck support 1 (paragraph 0022, Fig 3) wherein a second support material 15 (raising layer 15, Fig 2) contacts the analogous first support material 11 (pillow body 11, paragraph 0021, Fig 2) providing means to adjust the height of the pillow (paragraph 0024).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neck support as disclosed by Bowers as modified by Slater to include a second support material contacting the first support material, the notch or the frame in order to provide a means to adjust the height of the pillow (Liu paragraph 0024). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US 20140026323 A1) in view of Slater (US 20060258968 A1) in further view of Liu (US 20150265075 A1) in further view of Launder et al. hereinafter Launder (US 5537703 A).
Regarding claim 14, Bower as modified by Slater and Liu discloses the invention as applied to claim 2 above.
Bower as modified by Slater and Liu further discloses wherein the notch 172L is less deep than the frame (see annotated Fig 2B).
Bower as modified by Slater and Liu does not disclose wherein the notch is 0.25 to 0.75 inches deep.
Launder teaches an analogous neck support 10 (pillow 10, Col 6 lines 2-4, Fig 13) wherein an analogous notch 22 (neck support portion 22, a notch can be defined as an indentation or incision on an edge or surface [https://www.lexico.com/en/definition/notch] so the indentation like recessed neck support portion is construed to be a notch, Fig 10, Fig 11) is 0.25 to 0.75 inches deep (1 to 4 cm (0.393 in to 1.574 in), Col 9 lines 37-40) providing a neck receiving recess that is not so deep to prevent the user from moving his or her neck but will still cradle the neck.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notch as disclosed by Bower as modified by Slater and Liu to be 0.25 to 0.75 inches deep as taught by Launder in order to provide a neck receiving recess that is not so deep to prevent the user from moving his or her neck but will still cradle the neck.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US 20140026323 A1) in view of Slater (US 20060258968 A1) in further view of Koci (US 20130232695 A1).
Regarding claim 15, Bower as modified by Slater discloses the invention as applied to claim 2 above.
Bower as modified by Slater does not disclose wherein the neck support further comprises a case or covering.
Koci teaches an analogous neck support (paragraph 0011, Fig 1A) comprised of a case 30 providing an easily cleanable soft interface between the neck support and the user (paragraph 0002).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed in invention to have modified the neck support as disclosed by Bower as modified by Slater to include a case as taught by Koci in order to provide an easily cleanable soft interface between the neck support and the user (Koci paragraph 0002).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bowers (US 20140026323 A1) in view of Slater (US 20060258968 A1) in further view Tinhorn (US 5813065 A).
Regarding claim 23, a neck support 100 (support device 100, paragraph 0002, Fig 4A, Fig 4B) comprising: a frame 150 (second layer 150, a frame can be defined as a structure made for admitting, enclosing or supporting something [https://www.merriam-webster.com/dictionary/frame] so the second layer which surrounds opening 170 and provides support to a user’s head [paragraph 0021, 0023] is construed to be a frame, 
Bowers does not disclose a notch being from about 0.5 to 4.0 inches wide.
Tinhorn teaches an analogous neck support (Col 1 lines 41-50, Fig 4) wherein the analogous notch (neck channel 5, a notch can be defined as an indentation or incision on an edge or surface [https://www.lexico.com/en/definition/notch] so the neck channel which is an indentation in the pillow is construed to be a notch, Fig 4) being from 0.5 to 4.0 inches wide (2-6.5 inches, Col 3 lines 56-61) providing a channel that can accommodate the position of the neck (Col 3 lines 56-69).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notch as disclosed by 
Bowers does not disclose a strap connected to the frame and extending across the opening; a first support material on a part of the strap and the strap configured to support a user's vertebrae and head.
Slater teaches an analogous limb supporting device (Fig 1, paragraph 0015) wherein a strap 18 (head connector 18, a strap can be defined as a narrow piece of leather or other strong material used for fastening something [https://dictionary.cambridge.org/us/dictionary/english/strap] so the connector 18 that is used to fasten the user’s head to the body of the device [paragraph 0008] is construed to be a strap, Fig 2) is connected to the analogous frame 12 (body 12, a frame can be defined as a structure made for admitting, enclosing or supporting something [https://www.merriam-webster.com/dictionary/frame] so the body which surrounds the opening 20 and admits a user’s head [paragraph 0008-0010] is construed to be a frame) and extending across the analogous opening 20 (Fig 2) providing means to secure the user’s head in the right position (paragraph 0015).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the neck support as disclosed by Bowers to include a strap connected to the frame and extending across the opening as taught by Slater in order to secure a user’s head in a proper position (Slater paragraph 0015). As combined, Bowers as modified by Slater discloses a first support material 110 on a part of the strap 18 (the strap wraps around the back of the frame 12 and is then secured around a user’s head [Slater paragraph 0015] so when it is .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE S LEE whose telephone number is (571)272-7361.  The examiner can normally be reached on M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE MARIE SUN-YOUNG LEE/Examiner, Art Unit 3786        

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786